            Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN CARLOS ALMONTE,

                                 Plaintiff,

                     -against-

BRIAN KARTH, Deputy Clerk; JAMES K.                                21-CV-6062 (LTS)
SINGLETON, Senior U.S. District Judge;
                                                                 ORDER TO AMEND
L.M.H. COURT STAFF; FRANK GERACI,
Chief Judge; JESSICA J. LYUBAWOVITS;
Deputy Clerk; RICHARD MILDENBERGER,
Deputy Clerk,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, who is currently incarcerated in Green Haven Correctional Facility, brings this

pro se action under 42 U.S.C. § 1983. By order dated July 30, 2021, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP). 1 For the reasons

set forth below, the Court grants Plaintiff leave to file an amended complaint within sixty days of

the date of this order.

                                     STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune



        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 2 of 14




from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Because Plaintiff’s handwritten complaint is difficult to decipher, it does not clearly

present the events giving rise to this complaint or the relief he seeks. Plaintiff names as


                                                   2
           Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 3 of 14




defendants judges and court clerks from the United States District Court for the Northern District

of New York, and the United States District Court for the District of Alaska, where Plaintiff filed

cases. See Almonte v. U.S. Clerk Offices Employee, No. 21-CV-151 (D. Alaska Aug. 9, 2021)

(dismissed without prejudice); Almonte v. Geraci, No. 21-CV-6489 (N.D.N.Y. Aug. 6, 2021)

(same). 2 (ECF 1.) Attached to the complaint is a “Change of Religious Designation Form” from

the New York State Department of Corrections and Community Supervision (DOCCS), and what

appears to be a list of religions that DOCCS recognizes. (Id. at 8-9.) Plaintiff does not explain

why he attached those documents to his complaint.

                                           DISCUSSION

A.     Section 1983

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).

       To state a claim under section 1983 against a defendant in an individual capacity, a

plaintiff must also allege facts showing the defendant’s direct and personal involvement in the

alleged constitutional deprivation. See Spavone v. N.Y. State Dep’ t of Corr. Serv., 719 F.3d 127,

135 (2d Cir. 2013) (“It is well settled in this Circuit that personal involvement of defendants in

the alleged constitutional deprivations is a prerequisite to an award of damages under § 1983.”)

(internal quotation marks omitted).


       2
          Plaintiff does not allege when he gave this complaint to prison officials for mailing, but
he signed it on July 3, 2021, and the Court received it on July 13, 2021. See Noble v. Kelly, 246
F.3d 93 (2d Cir. 2001) (Under the “mailbox rule,” pro se prisoner filings are deemed “filed” on
the date they are delivered to prison officials). Plaintiff’s cases in other districts were pending
when he filed this complaint.


                                                  3
           Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 4 of 14




        A defendant may not be held liable under section 1983 solely because that defendant

employs or supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009) (“Government officials may not be held liable for the unconstitutional conduct

of their subordinates under a theory of respondeat superior.”). Rather, “[t]o hold a state official

liable under [section] 1983, a plaintiff must plead and prove the elements of the underlying

constitutional violation directly against the official.” Tangreti v. Bachmann, 983 F.3d 609, 620

(2d Cir. 2020).

B.      Claims suggested by attachments to the pleading

        Plaintiff may be alleging a violation of his right to freely practice his religion. Such

claims may potentially arise under the Free-Exercise Clause of the First Amendment and the

Religious Land Use and Institutionalized Persons Act (RLUIPA).

        The Free-Exercise Clause of the First Amendment protects individuals from “indirect

coercion or penalties on the free exercise of religion [by government officials], not just outright

prohibitions.” Lyng v. N.W. Indian Cemetery Protective Ass’n, 485 U.S. 439, 450 (1988); see

U.S. Const. Amend. I (“Congress shall make no law respecting an establishment of religion or

prohibiting the free exercise thereof.”). For a Free-Exercise claim, the question at the pleading

stage is whether the plaintiff has alleged facts showing that the “defendant[] significantly

interfered with [the plaintiff’s] religious beliefs.” McEachin v. McGuinnis, 357 F.3d 197, 203 (2d

Cir. 2004); Jones v. Goord, 435 F. Supp. 2d 221, 256 (S.D.N.Y. 2006) (noting that in this Circuit,

“a claim of ‘significant[ ] interfere[nce] with . . . religious beliefs’ is sufficient to state a

constitutional claim.” (quoting McEachin, 357 F.3d at 203) (alterations in original))).

        RLUIPA “protects institutionalized persons who are unable freely to attend to their

religious needs and are therefore dependent on the government’s permission and accommodation




                                                     4
           Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 5 of 14




for exercise of their religion.” 3 Cutter v. Wilkinson, 544 U.S. 709, 721 (2005); see 42 U.S.C.

§ 2000cc-1(a). Under RLUIPA, the government may not “substantial[ly] burden” an

institutionalized person’s religious exercise unless the burden furthers a compelling

governmental interest by the least restrictive means. Jova v. Smith, 582 F.3d 410, 415 (2d Cir.

2009). RLUIPA provides institutionalized persons with “greater protection” to exercise their

religious beliefs than the First Amendment. Holt v. Hobbs, 135 S. Ct. 853, 862 (2015)

(“RLUIPA’s ‘substantial burden’ inquiry asks whether the government has substantially burdened

religious exercise . . . , not whether the RLUIPA claimant is able to engage in other forms of

religious exercise.”). RLUIPA, however, does not provide for monetary damages against state

officials sued in their official capacities. Sossamon v. Texas, 131 S. Ct. 165, 1663 (2011). And the

Second Circuit has held that RLUIPA does not create a private right of action against state

officials sued in their individual capacities. Washington v. Gonyea, 731 F.3d 143, 145 (2d Cir.

2013) (per curiam).

       Plaintiff’s complaint fails to comply with Rule 8. Plaintiff merely attaches documents to

his complaint, possibly relating to his religious affiliation while in DOCCS custody, but he does

not explain what happened, who was involved, and how the underlying events resulted in a

violation of his constitutional or federally protected rights. The Court grants Plaintiff leave to

amend his complaint, should he wish to do so, to provide additional facts to support his claim.




       3
          RLUIPA’s protections apply to persons held in, among other locations, a municipal “jail,
prison, or other correctional facility,” or in a municipal “pretrial detention facility.” 42 U.S.C.
§ 1997(1)(A), (B)(ii), (iii); see 42 U.S.C. § 2000cc-1(a) (incorporating § 1997’s definition of
“institution” for the purpose of RLUIPA).


                                                  5
           Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 6 of 14




C.     The named defendants

       Plaintiff’s claims against the named defendants must be dismissed. Although Plaintiff

appears to have filed this complaint because of alleged violations of his right to practice his

religion at Green Haven, he names only judges and court clerks from other districts. 4 Under no

circumstances can Plaintiff show that any of these defendants were personally involved in events

arising in Green Haven. In fact, the body of the complaint does not appear to contain a single

allegation against any of the named defendants. See Iwachiw v. New York State Dep’ t of Motor

Vehicles, 299 F. Supp.2d 117, 121 (E.D.N.Y. 2004) (“[W]here the complaint names a defendant

in the caption but contains no allegations indicating exactly how the defendant violated the law

or injured the plaintiff, a motion to dismiss the complaint in regard to that defendant should be

granted”) (citations omitted)), aff’d, 396 F.3d 525 (2d Cir. 2005).

       The Court can only speculate that Plaintiff named these defendants, who are located in

the District of Alaska and the Northern District of New York, because of their alleged

involvement in Plaintiff’s cases that were pending in those districts. Those cases are now closed,

and Plaintiff’s remedy is to appeal those decisions to the proper Court of Appeals, not to sue

judges or court personnel in this District.

                                       LEAVE TO AMEND

       Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.


       4
         These defendants are also in all likelihood immune from suit. See, e.g., Mireles v. Waco,
502 U.S. 9, 11 (1991) (holding that judges are absolutely immune from suit for damages for any
actions taken within the scope of their judicial responsibilities); Rodriguez v. Weprin, 116 F.3d
62, 66 (2d Cir. 1997) (holding that court clerks are immune from suit “for performance of tasks
which are judicial in nature and an integral part of the judicial process.”)


                                                  6
           Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 7 of 14




2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). In an abundance of caution, the Court

grants Plaintiff leave to allege additional facts to state a valid claim under the First Amendment

or RLUIPA.

        Plaintiff is granted leave to amend his complaint to provide more facts about his claims

arising in Green Haven. In the “Statement of Claim” section of the amended complaint form,

Plaintiff must provide a short and plain statement of the relevant facts supporting each claim

against each defendant. If Plaintiff has an address for any named defendant, Plaintiff must

provide it. Plaintiff should include all of the information in the amended complaint that Plaintiff

wants the Court to consider in deciding whether the amended complaint states a claim for relief.

That information should include:

        a) the names and titles of all relevant people;

        b) a description of all relevant events, including what each defendant did or failed to do,
           the approximate date and time of each event, and the general location where each
           event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
           relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.




                                                  7
           Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 8 of 14




         Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

                                           CONCLUSION

         Plaintiff is granted leave to file an amended complaint to detail his claims arising in

Green Haven Correctional Facility. Plaintiff must submit the amended complaint to this Court’s

Pro Se Intake Unit within sixty days of the date of this order, caption the document as an

“Amended Complaint,” and label the document with docket number 21-CV-6062 (LTS). An

Amended Civil Rights Complaint form is attached to this order. No summons will issue at this

time. If Plaintiff fails to comply within the time allowed, and he cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue). The Clerk of Court is directed to mail

a copy of this order to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 7, 2021
           New York, New York
                                                              /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                   8
               Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 9 of 14




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 10 of 14




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 11 of 14




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 12 of 14




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 13 of 14




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:21-cv-06062-LTS Document 7 Filed 09/07/21 Page 14 of 14




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
